 650DECISIONS OF NATIONAL LABOR RELATIONS BOARDAvalair CorporationandDistrict 39, International AssociationofMachinists,AFL-CIOandLocal Lodge 2140 of the Inter-nationalAssociation ofMachinists,AFL-CIO.CasesNos.7-CA--3567(l), 7-CA-3567(2), and 7-CA-4060. July 17, 1963DECISION AND ORDEROn April 30, 1963, Trial Examiner Jerry B. Stone issued his Inter-mediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the attached Interme-diate Report.Thereafter, the General Counsel filed exceptions tothe Intermediate Report and a supporting brief.'Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection, with these cases to a three-member panel [Chairman McCulloch and Members Leedom andBrown].'The Board has considered the Intermediate Report, the GeneralCounsel's exceptions and brief, and the-entire record in this proceed-ing, and hereby adopts the findings, conclusions, and recommendationsof the Trial Examiner with the following modification.The Trial Examiner found,inter alia,that since on or about Janu-ary 2, 1963, the Respondent had refused to execute a contract incor-porating the agreement reached with. Local 2140, in violation ofSection 8(a) (5) and (1) of the Act.The Trial Examiner never-theless denied the General Counsel's request that the Respondent berequired to execute the contract on the ground that the record didnot clearly show that the duration of the contract had been agreedupon, and recommended only that the Respondent be ordered, uponrequest, to bargain collectively with Local 2140.The General Counselcontends that, as the Trial Examiner found that the Respondent hadreached agreement with Local 2140 on all the terms and conditionsof a contract, and as there is no evidence whatsoever that the termsof the agreement did not include the duration of the contract, theRespondent should be ordered to execute the contract.We agree.Accordingly, we shall adopt the Recommended Order of the TrialExaminer with the added requirement that the Respondent, uponrequest, execute the contract on which it had reached agreement withLocal 2140.2,The Respondent, which filed no answer to the consolidated complaint,and no responseCounsel'smotion for summary judgment,also`filedno exceptionsto the IntermediateReport.2In view of our disposition of this matter,we hereby deny the GeneralCounsel's motionto reopenthe recordto introduce into evidencethe writtenagreement reached by theparties.143 NLRB No. 70. AVALAIR CORPORATIONORDER651The Board adopts as its Order the Recommended Order made bythe Trial Examiner in his Intermediate Report with the followingaddition to be numbered 2(b), provisions 2(b) and 2(c) of theserecommendations to be renumbered 2(c) and 2(d), respectively:If requested by-Local Lodge 2140 of the International Associa-tion of Machinists, AFL-CIO, execute the contract on which itreached agreement with the said Union.'a The notice attached to the Intermediate Report is amended by adding as the last para-graph of the notice the following:Ws WILL, if requested,by Local Lodge 2140 of the International Association ofMachinists,AFL-CIO,execute the contract on which we reached agreementwith thesaid Union.INTERMEDIATE REPORT AND RECOMMENDED -ORDERSTATEMENT OF THE CASEUpon charges filed in Cases Nos. 7-CA-3567(l) and 7-CA-3567(2) and CaseNo. 7-CA-4060, the General Counsel issued his order consolidating cases, and com-plaint dated February 26, 1963, against Avalair Corporation (herein called theRespondent).In substance the complaint alleges that Respondent had engagedin and was engaging in conduct proscribed by Section 8(a)(1) and (5) of theNational Labor Relations Act (herein called the Act) and that such conduct affectedand was affecting commerce as set forth in Section 2(6) and (7) of the Act. Thecomplaint also set forth that an informal settlement agreement in CasesNos. 7-CA-3567(1) and 7-CA-3567(2) had been executed and entered into, and had beenapproved by the Regional Director for the Seventh Region on April 20, 1962. Thecomplaint further alleged that the Respondent had violated the terms of the settle-ment agreement and that the Regional Director for the Seventh Region had vacatedand set aside the settlement agreement in part as it related to -the enjoinment ofconduct prohibited by Section 8 (a) (1) of the Act.'On March 13, 1963, counsel for General Counsel notified Respondent by mailthat an answer to the complaint (dated February 26, 1963) had not been received,that the Board Rules and Regulations, Section 102.20 and 120.21 required suchanswer, and that if an answer were not received by March 18,1963, that a motionwould be filed for a summary judgment.On March 20, 1963, counsel for General Counsel filed a motion for summaryjudgment and served the same on Respondent.The said motion averred, amongother things, that Respondent had not filed an answer to the complaint (dated Feb-ruary 26, 1963), and moved that the allegations in the complaint be deemed to beadmitted to be true and so found by the Trial Examiner, and that violations of Sec-tion 8(a)(1) and (5) be found without the taking of evidence in support of thecomplaint.Counsel for General Counsel further requested the issuance of anIntermediate Report with certain findings and remedies.On March 25, 1963, Trial Examiner Jerry B. Stone issued a telegraphic ordergiving notice to show cause on or before Friday March 29,1963, why the motion forsummary judgment should not be granted,and in due course, an appropriate Inter-mediate Report prepared and issued.On April 1, 1963, the Trial Examiner issued a telegraphic order advising theparties that Respondent had not responded to the March 25, 1962, notice to showcause, that motion for summary judgment was granted, that the notice of hearing'The charge in Case No.7-CA-4060 was filed on January 10, 1963, by Local Lodge2140 of the International Association of Machinists,AFL-CIO (sometimes herein re-ferred to as Local Lodge 2140),and was served on Respondent on January 11, 1963. Thecharge in Case No. 7-CA-3567(1) was filed on January 31, 1963, by District 39, Inter-national Association of Machinists,AFL-CIO (sometimes herein referred to as District39), and was served on Respondent on February 2, 1963The charge in Case No.7-CA-3567(2) was filed by District 39 on February 6, 1962, and was servedon Respond-ent on February 7, 1962. 652DECISIONS OF NATIONAL LABOR RELATIONS BOARDpreviously issued was vacated, that the time for filing of briefs, or proposed findingsand conclusions, or both was on or before April 15, 1963, and that if the parties, orany of them, desired oral argument, request must be made within 5 days of theApril 7, 1963, order to me.On April 8, 1963, I transmitted to the parties courtesy copies of the March 25and April 1, 1963, telegraphic orders, and advised that no request for oral argumenthad been made and that the time for filing of briefs, proposed conclusions of law,and findings of fact remained as April 15, 1963. Briefs, proposed conclusions oflaw, and findings of fact have not been received from the parties .2Upon the entire record in this case, I make the following: 3FINDINGS OF FACT 41.THE BUSINESSOF THE EMPLOYERRespondent is, and has been at all times material herein, a corporation duly or-ganized under, and existing by virtue of, the laws of the State of Michigan.At all times material herein, Respondent has maintained its principal office, plant,and place of business at Cleveland Avenue, Baroda, Michigan.Respondent is, andhas been at all times material herein,engaged insaid Baroda, Michigan, place ofbusinessin the manufacture, sale, and distribution of travel trailers and related prod-ucts.The Baroda, Michigan, place of business is the only facility involved in thisproceeding.During the calendar year ending December 31, 1962, which period is representativeof its operations during alltimesmaterial herein, Respondent, in the course and con-duct of its business operations, manufactured, sold, and distributed at its Baroda,Michigan, place of business, travel trailers and related products valued in excess of$130,000, of which products valued in excess of $120,000 were shipped from saidplace of business directly to points located outside of the State of Michigan.During the calendar year ending December 31, 1962, which period is representativeof its business operations during all times material hereto, Respondent, in the courseand conduct of its business, purchased, and caused to be transported and deliveredat its place of business in Baroda, Michigan, aluminum, steel, and other goods andmaterials valued in excess of $60,000, which goods and materials valued in excess ofa The General Counsel's motionfor summaryjudgment does however contain requestsin this nature.31 have identifiedand markedthe formal documentsfromthe Board's formal file inthese proceedings as "Trial Examiner's Exhibits 1-A through 1-M," and have received thesame on my own motion into the record, waiving duplicate exhibits for the same. Thevarious recitals therein in connection with the various affidavits of service reveal thenecessary serving of the charges, complaint, motions, and orders upon the partiesI sofindIhave also identified and marked the complaint issued on March 14, 1962 (CasesNos. 7-CA-3567 and 7-CA-356'7(2)) as "Trial Examiner's Exhibit 2-A," the Respondent'sanswer thereto dated March 20, 1962, as "Trial Examiner's Exhibit 2-B," and the settle-ment agreement in Cases Nos 7-OA-3567 and 7-CA-3567(2), dated as approved onApril 20, 1962, as "Trial Examiner's Exhibit 2-C," and on my own motion have deemedsaid exhibits offered into therecord,but have rejected the same and have placed the samein the rejected exhibit file.These exhibits are not properly to be considered on the motionfor summary judgment inasmuch as the settlement agreement approved on April 20, 1962,provided for withdrawal of the complaint dated March 14, 1962, and thus eliminated thepleadings in this matter.The Respondent has had ample opportunity to file an answerin the ingtant matter and under all the circumstances appears to have disregarded theobligation to file suchan answerto the complaint dated February 26, 1963.Under suchcircumstances I find no warrant for my revitalizing an answer made a nullity by thesettlement agreement dated and approved on April 20, 1962'All findings of fact herein are based on the undenied allegations of the complaintIssued in this matter dated February 26, 1963The National Labor Relations Board'sRules and Regulations, Series 8, as amended, Section 102 20, provides that "All allega-tions in the complaint, if no answer is filed . . . shall be deemed to be admitted to betrue andshall be so foundby the Board,unless goodcause to the contrary is shown." Inview of the ample notice to Respondent in connection with the motion for summary judg-ment,and the undeniedavermentin saidmotion to the effect that an answer had not beenfiled,and as no answer or response has been madeto my various orders in connection withthe motionfor summaryjudgment, I so findthat the allegations of thecomplaint (datedFebruary26, 1963)are deemed to be admittedto betrue and Iso find the factsas allegedin said complaint. AVALAIR CORPORATION653$50,000 were transported to said place of business in Michigan directly from sup-plierslocated in States of the United States other than the State of Michigan.Respondent is now, and has been at all times material herein, an employer engagedin commercewithin themeaningof Section 2(2), (6), and (7) of the Act.II.THE LABOR ORGANIZATIONS INVOLVEDDistrict 39, International Association of Machinists,AFL-CIO, and Local Lodge2140 of the International Association of Machinists,AFL-CIO,each is and hasbeen at all times material herein a labor organization within the meaning of Section2(5) of the Act.HI. THE UNFAIR LABOR PRACTICESA. SupervisorsAt all times material herein,the following named persons occupied positions setopposite their respective names, and have been and are now agents of Respondentacting on its behalf, and have been and are now supervisors of the Respondent, withinthe meaning of Section 2(11) of the Act:Lawrence Zuhl ---------------------------------- PresidentHerbert Lohrke --------------------------------- Shop superintendentHorst Lohrke ----------------------------------- Cabinet shop foremanStuart Jennings --------------------------------- Plant superintendentB. Thebargaining unitAll production and maintenance employees, including truckdrivers, employed bythe Respondent at its place of business at Baroda, Michigan, but excluding officeclerical employees, professional employees, guards, and supervisors as defined inthe Act, constitute a unit appropriate for the purposes of collective bargaining withinthe meaning of Section 9(b) of the Act.C. The selection of thebargaining agentOn or about April 3, 1962,in a secret-ballot election conducted under thesupervisionof the Regional Director of the Seventh Region of the Board, pursuantto anagreement for consent election in Case No. 7-RC-5171, a majority of em-ployees in the unit described in sectionIII,B,of this report designated and selectedLocal Lodge 2140 as the exclusive representative of the Respondent's employees, inthe unit set forth in sectionIII,B,of this report, for the purposes of collectivebargaining.D. Exclusive representative statusAt all times since April 24, 1962, and continuing to date, Local Lodge 2140 hasbeen the representative for purposes of collective bargaining of the employees in theunit described in section III, B, of this report, and by virtue of Section 9(a) of theAct, has been and is now the exclusive representative of all the employees in saidunit for the purposes of collective bargaining with respect to rates of pay, wages,hours of employment, and other terms and conditions of employment.E. The refusal to bargainSince on or about July 11, 1962, and at all times thereafter and continuing to datehereof, Respondent has failed to and continues to fail to bargain in good faith withLocal Lodge 2140 as the exclusive representative of all the employees in the unitdescribed in section III, B, of this report.Particular acts evidencing Respondent'saforesaid refusal to bargain are:(1)Respondent since on or about July 11, 1962, has negotiated with Local Lodge2140 in bad faith and with no intention of entering into a final and binding writtencollective-bargaining agreement.(2) Since on or about January 2, 1963, Respondent has refused and continues torefuse to execute a written collective-bargaining agreement incorporating the finalagreementreached by Respondent and Local Lodge 2140 as to rates of pay, wages,hours of employment, and other conditions of employment.(3) Since on or about October 12, 1962, and continuing to date hereof, Respond-ent has repudiated and continues to repudiate the agreement on and has shiftedand continues to shift its position in respect to agreed-upon contractual provisions.Based upon the foregoing,I conclude and find that Respondent has violatedSection 8(a)(1) and(5) of the Act. 654DECISIONS OF NATIONAL LABOR RELATIONS BOARDF. Theinformal settlement agreementOn or about April 16, 1962, Respondent and District 39 executed and en-teredinto an informal settlement agreementin Cases Nos. 7-CA-3567(l) and 7-CA-3567(2), approved by the Regional Director for the Seventh Region on or aboutApril 20, 1962, which providedamongother things that Respondent would notengage inthe conduct set forth in section III, G, of this report, nor in any othermanner interferewith,restrain,or coerce its employees in the exercise of theirSection 7 rights.The Regional Director for the Seventh Region on or aboutFebruary 20, 1963, vacated and set asidesaidsettlement agreement in part as itrelatesto theenjoinmentof conduct prohibited by Section 8(a) (1) of the Act.By virtue of the acts and conducts previously found in section III, E, of this reportto be violative of Section 8(a)(1) and (5) of the Act, I conclude and find that Re-spondent violated the terms of the informal settlement agreement (approved by theRegional Director on April 20, 1962) and that thus the matter of alleged conductviolative of the Act occurring prior to April 20, 1962, is properly considered in thisproceeding.-G. Interference,restraint,and coercion prior to April 20, 1962Since on or about August 17, 1961, and continuing to date, Respondent has inter-fered with, restrained, and coerced,and isinterfering with, restraining, and coercingits employees in the exercise of rights guaranteed in Section 7 of the Act, by thefollowingactsand conduct:(1)Respondent, by its following named supervisors, agents, and representatives,on or about the dates set opposite their names, warned its employees at its place ofbusiness in Baroda, Michigan, that Respondent would discharge its employees, thatitwould close and/or move its plant, and that it would take other reprisals againstits employees, if said employees became or remained members of District 39 or gaveany assistance to it:Lawrence Zuhi -------------- January 25 and February 1 and 2, 1962Herbert LohrkeJanuary 8 and February 1, 1962Horst Lohrke ---------------- August 17 and December 27, 1961, andFebruary 1, 1962(2)On or about February 2, 1962, Respondent, by its supervisor, officer, andagent, Lawrence Zuhl, and on or about January 31, 1962, by its supervisor andagent, Herbert Lohrke, interrogated its employees at its place of business in Baroda,Michigan, concerning their union membership, activities, and desires.(3)On or about February 1, 1962, Respondent, by its supervisor, officer, andagent, Lawrence Zuhl, at its place of business in Baroda, Michigan, offered, promised,and granted to its employees wage increases to induce them to refrain from becomingor remainingmembers of District 39 or giving any assistance or support to it.(4)On or about January 26, 1962, Respondent, by its supervisor and agent,Herbert Lohrke, at its place of business in Baroda, Michigan, disparagingly and co-ercively threw an employee's unionbutton on the floor in the presence of other em-ployees of Respondent.(5)On or about February 1 and 2, 1962, Respondent, by its supervisor, officer,and agent, Lawrence Zuhl, at its place of business in Baroda, Michigan, suggestedand requested that its employees select an employee of Respondent as their exclusivecollective-bargaining representative to deal with Respondent regarding wages, hours,and other working conditions of said employees, at a time when District 39 was inthe midst of its organizational campaign.Based upon the foregoing, I conclude and find that the Respondent has violatedSection 8 (a) (1) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring in con-nection with the operations of the Respondent described in section I, above, have aclose, intimate, and substantial relationship to trade, traffic, and commerce upon theseveral States, and tend to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V.,THE REMEDYHaving found that the Respondent has engaged in unfair labor practices, it willbe recommended that Respondent cease and desist therefrom and take certain affirma.tive action to effectuate the policies of the Act. AVALAIR CORPORATION655It has been found that the Respondent has refusedto bargaincollectivelywithLocal Lodge 2140 as the exclusive representative of the employees in the appropriateunit.Itwill therefore be recommended that the Respondent, upon request, bargaincollectively with Local Lodge 2140 as such representative, and, in the event that anunderstanding is reached, embody such understanding in a signed agreement.The General Counsel requests that the Respondent be required to forthwith"execute the collective bargaining agreement agreed upon between it and Local Lodge2140 and abide by the terms and conditions of said agreement." In my opinion, thefacts do not clearly reveal that terms specifying the duration of the contract had beenagreed upon, nor if such agreement had been made, the specific dates of the contract'sduration.Under such circumstances I believe that such an order would be inappropri-ate.5Because of the related nature of certain other General Counsel remedial re-quests to the foregoing, I have not fashioned the remedy requested, but recommenda remedy I deem to effectuate the purposes of the Act.As the record reveals that the Respondent has repetitiously engaged in unfair laborpractices, and in view of the nature and extent of the unfair labor practices com-mitted, it is recommended that the Respondentcease anddesist therefrom andcease and desist from infringing in any other manner upon the rights of employeesguaranteed by Section 7 of the Act.Upon the basis of the foregoing findings of fact, and upon the entire record in thecase,I make the following:CONCLUSIONS OF LAW1.District 39, International Association ofMachinists,AFL-CIO, and LocalLodge 2140 of the International Association of Machinists, AFL-CIO, are labororganizations within the meaning of the Act.2.Avalair Corporation is engaged in commerce within themeaningof the Act.3.All production and maintenance employees, including truckdrivers, employedby the Respondent at its place of business at Baroda, Michigan, but excluding officeclerical employees, professional employees, guards, and supervisors as defined in theAct, constitute a unit appropriate for the purposes of collective bargaining within themeaning of Section 9(b) of the Act.4.Local Lodge 2140 of the International Association of Machinists, AFL-CIO,was, on April 24, 1962, and atall times sincehas been, the exclusive representativeof all employees in the aforesaid appropriate unit for the purposes of collective bar-gaining, within the meaning of the Act.5.By refusing to bargain collectively with Local Lodge 2140 of the InternationalAssociation of Machinists, AFL-CIO, as the exclusive representative of its employeesin said appropriate unit, the Respondent has engagedin and is engaging in unfairlabor practices within the meaning of Section 8(a) (5) of the Act.6.By interfering with, restraining, and coercing its employees in the exercise ofrights guaranteed in Section 7 of the Act, the Respondenthas engaged in and isengaging in unfair labor practices within themeaningof Section 8(a) (1) of the Act.7.The aforesaid unfair labor practices are unfair labor practicesaffecting com-merce within the meaning of Section 2 (6) and (7) of the Act.RECOMMENDED ORDER 6Upon the basis of the foregoing findings of fact and conclusions of law,and uponthe entire record in this case,it is recommended7that the Respondent,AvalairCorporation,its agents,successors,and assigns, shall:1.Cease and desist from:(a)Negotiating in bad faith and with no intention of entering into a final andbinding collective-bargaining agreement with the exclusive bargaining representativeof its employees.(b)Repudiating agreed-upon contractual provisions in furtherance of an intentto refuse to bargain in good faith with the exclusive bargaining representative of itsemployees.(c) In any other manner refusing to bargain collectivelywith Local Lodge 2140of the International Association of Machinists,AFL-CIO,as the exclusive repre-sentative of all production and maintenance employees,including truckdrivers, em-ployedby AvalairCorporation at its place of business at Baroda,Michigan, but ex-5Ridge Citrus Concentrate, Inc.,133 NLRB 11786 In the event that this Recommended Order be adopted by the Board, the word "Order"shall be deemed substituted for the words "Recommended Order "4 In the event that this Recommended Order be adopted by the Board, the word "Ordered"shall be deemed substituted for the word "Recommended " 656DECISIONS OF NATIONAL LABOR RELATIONS BOARDcluding office clerical employees,professional employees,guards, and supervisorsas definedin the Act.(d) Threateningits employeeswith discharge,with the closing of the plant, withthe removal of the plant, or with other reprisals if they becomeor remain membersof, orgive assistanceto,District39, InternationalAssociation of Machinists, AFL-CIO, or any other labor organization.(e) Interrogating its employees about theirunion membership,activities, or de-sires in a mannerconstituting interference,restraint,and coercionin violation ofSection 8 (a) (1) of the Act.(f)Offering, promising, or grantingits employees wage increasesto induce themto refrain from becoming or remaining members of District 39, International Asso-ciation of Machinists, AFL-CIO, or any other labororganization,or to induce saidemployees to refrain fromgiving assistanceor support to the aforesaid labor or-ganization, or to any other labor organization.(g)Attempting to frustrate the rights guaranteed to employees by Section 7 ofthe Act by suggesting to and/or requesting its employees to select one of its employeesas the employees exclusive collective-bargaining representative to deal with itselfregarding wages, hours, and other working conditions of its employees.(h) Throwing employees' union buttons on the floor or otherwiseengaging in dis-paraging and coercive conduct intended to interfere with,restrain,or coerce employeesin the exercise of their Section 7 rights in violation of Section 8(a) (1) of the Act.(i) In any other manner interfering with, restraining, or coercing its employees inthe exercise of their rights to self-organization, to form, join, or assist labororganiza-tions, including the above-named labor organization, to bargain collectively throughrepresentatives of their own choosing, or to engage in other concerted activities forthe purpose of collective bargaining or mutual aid or protection, or to refrain fromany or all such activities, except to the extent that such right may be affected by anagreement authorized by Section 8(a)(3) of the Act, as modified by the Labor-Management Reporting and Disclosure Act of 19592.Take the following affirmative action designed to effectuate the policies of theAct:(a)Upon request, bargain collectively with Local Lodge 2140 of the InternationalAssociation of Machinists, AFL-CIO, as the exclusive representative of all em-ployees within the appropriate unit described above with respect to rates of pay,wages, hours of employment, and other conditions of employment, and, ifan under-standing is reached, embody such understandingin a signedagreement.(b) Post at its premises in Baroda, Michigan, copies of the attached notice marked"Appendix B." 8 Copies of said notice, to be furnished by the Regional Director forthe Seventh Region, shall, after being signed by Respondent's representative, be postedby Respondent immediately upon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places, including all places where noticesto employees are customarily posted.Reasonable steps shall be taken by Respondentto insure that said notices are not altered, defaced, or covered by any other material.(c)Notify the Regional Director for the Seventh Region, in writing, within 20 daysfrom the date of this Recommended Order, whatstepsthe Respondent has taken tocomply herewith.98In the event that this Recommended Order be adopted by theBoard,the words "A De-cision and Order" shall be substituted for the words "A Recommended Orderof a TrialExaminer" in the notice. In the further event that the Board's Order be enforced by adecree of a United States Court of Appeals, the words "A Decree of the United StatesCourt of Appeals, Enforcing an Order" shall be substituted for the words "A Decisionand Order."E In the event that thisRecommended Order be adoptedby theBoard,this provisionshall be modified to read: "Notify said Regional Director,In writing,within10 days fromthe date of this Order, what steps the Respondenthas taken to complyherewith."APPENDIX AINDEX AND DESCRIPTIONTRIAL EXAMINER'S EXHIBITS NO. 11-A Order consolidatingcases, complaintand Noticeof Hearing-dated February26, 1963, (Cases Nos. 7-CA-3567 (1) and (2)and 7-CA-4060).i-B Motionfor Summary Judgment-dated March 20, 1963, (attached to Motion-letterMarch 13, 1963-Milton Fischer to Avalair Corporation re INTENTTO FILE MOTION FOR SUMMARY JUDGMENT. Copiesof chargesand Affidavit of Service-7-CA-3567-filed 1-31-62, Affidavitof Service AVALAIR CORPORATION657of Charge 7-CA-3567--dated February 2, 1962, Charge 7-CA-3567(2)filed 2-6-62, Affidavit of Service of Charge 7-CA-3567(2) dated February7,1962.Charge-7-CA-4060-filed 1-10-63, Affidavit of Service ofCharge 7-CA-4060 dated January 11, 1963.1-C Affidavit of Milton Fischer relative to Transmission of Letter of March 13, 1963,to Respondent concerning intent to file Motion for Summary Judgment-Affidavit datedMarch 29, 1963.1-D Affidavit of Service of Motion and Summary Judgment dated-March 20, 1963-with return receipt attached.1-E Trial Examiner's Telegraphic Order of March 25, 1963, Notice to Show Causewhy Motion for Summary Judgment should not be granted.1-F Affidavit of Service of Trial Examiner's Telegraphic Order of March 25, 1963-Notice to Show Cause why Motion for Summary Judgment should not begranted-Affidavit dated April 15, 1963.1-G March 26, 1963 Telegram from Louis E. Schmidt responding to March 25, 1963Trial Examiner's Telegraphic Order.1-H Trial Examiner's Telegraphic Order of April 1, 1963, granting Motion forSummary Judgment.1-I Affidavit of Service of Trial Examiner's Telegraphic Order of April 1, 1963,Affidavit dated April 15, 1963.1-J Reports of delivery of Telegraphic Orders of March 25, 1963, and April 1, 1963.1-K Trial Examiner's Order of April 5, 1963.1-L Affidavit of Service of Trial Examiner's Order of Return Receipt attachedApril 8, 1963.Affidavit of Service dated April 8, 1963.1-M Index and Description of Exhibits.TRIAL EXAMINER'SREJECTED EXHIBIT FILETRIAL EXAMINER'S EXHIBITS NO. 22-A Order consolidating cases, complaint and Notice of Hearing-with attachmentof charge dated March 14, 1962, (Cases Nos. 7-CA-3567; 7-CA-3567-2).2-B Respondent'sAnswer to Complaint-Cases Nos. 7-CA-3567; 7-CA-3567-2(Avalair Corporation).Dated-March 20, 1962.2-C Settlement Agreement-Cases7-CA-3567-1and 7-CA-3567-2-dated Ap-proved April 20, 1962.APPENDIX BNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Re-lations Act, we hereby notify our employees that:WE WILL bargain collectively, upon request, with Local Lodge 2140 of theInternational Association of Machinists, AFL-CIO, as the exclusive representa-tive of all our employees in the bargaining unit described below, with respect torates of pay, wages, hours of employment, and other conditions of employment,and, if an understanding is reached, embody such understanding in a signedagreement.The bargaining unit is:All production and maintenance employees, including truckdrivers, em-ployed by Avalair Corporation at its place of business at Baroda, Michigan,but excluding office clerical employees, professional employees, guards, andsupervisors as defined in the Act.WE WILL NOT negotiate in bad faith and with no intention of entering into afinal and binding collective-bargaining agreement with the exclusive bargainingrepresentative of our employees.WE WILL NOT repudiate agreed-upon contractual provisions in furtherance ofan intent to bargain in good faith with the exclusive bargaining representativeof our employees.WE WILL NOT in any other manner refuse to bargain collectively with LocalLodge 2140 of the International Association of Machinists, AFL-CIO, as theexclusive representative of our employees in the above-described bargaining unit.WE WILL NOT threaten our employees with discharge, with the closing of theplant, with the removal of the plant, or with other reprisals, if they become or 658DECISIONS OF NATIONALLABOR RELATIONS BOARDremain members of or give assistance to District 39, International Association ofMachinists,AFL-CIO,or any other labor organization.WE WILL NOTinterrogate our employees about their union membership,activities,or desires in a manner constituting interference,restraint,and coercionin violation of Section 8 (a) (1) ofthe Act.WE WILLNOT offer,promise, or grant our employees wage increases to inducethem to refrain from becoming or remaining members of District 39, Interna-tional Association of Machinists,AFL-CIO,or any other labor organization, orto induce said employees to refrain from giving assistance or support to theaforesaid labor organization,or to any other labor organization.WE WILLNOT attempt to frustrate the rights guaranteed to employees bySection7 of the Actby suggesting to and/or requesting our employees to selectone of our employees as our employees exclusivecollective-bargaining repre-sentative to deal with ourselves regarding wages, hours, andotherworking con-ditions of our employees.WE WILL NOTthrow employees'union buttons on the floor or otherwise engagein disparaging and coercive conduct intended to interfere with, restrain, orcoerce employees in the exercise of their Section 7 rights in violation of Section8(a)(1) of the Act.WE WILLNOT in any other manner interfere with,restrain,or coerce our em-ployees in the exercise of their right to self-organization,to form labor organiza-tions, to join or assistany labororganization,to bargain collectively throughrepresentatives of their own choosing,and to engage in other concerted activitiesfor the purpose of collective bargaining or other mutual aid or protection, orto refrainfrom anyor all of such activities, except to the extent that such rightmay be affected by an agreement authorizedby Section 8 (a) (3) of the Act, asmodified bythe Labor-Management Reporting and DisclosureAct of 1959.All our employees are free to become and remain,or to refrain from becoming orremaining,members ofany labororganization,except to the extentthat such rightmay be affectedby anagreement authorizedby Section8(a)(3) ofthe Act, asmodifiedby the Labor-Management Reporting and DisclosureAct of 1959.AVALAIR CORPORATION,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced,or covered by any other material.Employees may communicatedirectly withthe Board's Regional Office, 500 BookBuilding, 1249 Washington Boulevard,Detroit,Michigan,Telephone No. 963-9330,if they have any question concerning this notice or compliance with its provisions.Eastern Greyhound Lines(A Division of The Greyhound Corpo-ration)andAmalgamated Association of Street,Electric Rail-way and Motor Coach Employees of America,AFL-CIO.CaseNo. 8-CA-3046. July 17, 1963DECISION AND ORDEROn May 22, 1963, Trial Examiner Robert E. Mullin issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in certain unfair labor practices andrecommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the attached Intermediate Report.Thereafter, the Respondent filed exceptions to the Intermediate Re-port and a brief in support thereof.143 NLRB No. 71.